Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-30-2005

USA v. Wallace
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2720




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Wallace" (2005). 2005 Decisions. Paper 1407.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1407


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT

                          ___________

                          No. 04-2720
                          ___________


            UNITED STATES OF AMERICA

                              vs.

                 YAVETTE WALLACE

                              Appellant.

                          ___________


      On Appeal from the United States District Court
           for the Middle District of Pennsylvania
             (D.C. Criminal No. 03-cr-00311-2)
      District Judge: The Honorable Sylvia H. Rambo

                          ___________

        Submitted Under Third Circuit LAR 34.1(a)
                     March 7, 2005




BEFORE: NYGAARD, McKEE, and RENDELL, Circuit Judges.




                 (Filed    March 30, 2005 )

                          ___________
                                 OPINION OF THE COURT
                                      ___________


NYGAARD, Circuit Judge.

       Yavette Wallace appeals from the District Court’s refusal to grant her a two-level

reduction in her sentence for acceptance of responsibility. We have jurisdiction under 12

U.S.C. § 1291 and will affirm.

                                             I.

       On November 3, 2003, Wallace purchased a firearm for Eric Williamson-

Trowery, who was ineligible to purchase it for himself. Because the gun shop owner

suspected as such, he alerted the Bureau of Alcohol, Tobacco, and Firearms (“ATF”),

which arrived in time to conduct surveillance of the purchase. The ATF arrested Wallace

and Williamson-Trowery shortly after they exited the gun shop. After her arrest, Wallace

admitted to ATF agents that she accepted $450 from Williamson-Trowery to purchase the

firearm for him.

       On November 5, 2003, a grand jury indicted Wallace on one count of making false

statements in connection with the acquisition of a firearm, in violation of 18 U.S.C. §

922(a)(6). She was released on bail and, pursuant to a plea agreement, pleaded guilty on

January 29, 2004. While out on bail, Wallace was charged in state court with passing

numerous bad checks. She also tested positive for marijuana in six separate drug tests.

At that point, the United States moved to revoke her bail. At a bail revocation hearing on



                                             2
April 12, 2004, Wallace denied using marijuana. She instead claimed that her positive

drug tests were the result of second-hand smoke inhalation. She did, however, admit to

passing bad checks.

       Instead of revoking Wallace’s bail, the District Court requested that the Probation

Office provide the Court with the specifics of Wallace’s two most recent drug tests in

order to determine whether the levels of marijuana in her system were consistent with her

claim of second-hand inhalation. The District Court also ordered Wallace to undergo

more drug testing, for which it requested the specific levels as well. Wallace took a drug

test that same day and tested positive for marijuana. She tested positive for marijuana

once more—for the eighth time—a week later on April 19, 2004. An amended

Presentence Investigation Report (“PSR”), filed on April 28, 2004, advised the District

Court that the levels of marijuana found in the drug tests indicated positive use, not

second-hand inhalation. Because of her repeated positive drug tests and passing of bad

checks, the PSR recommended that Wallace not receive the two-level sentencing

reduction for acceptance of responsibility despite her cooperation with the authorities on

the day of her arrest. A copy of the PSR, but not of the actual drug test reports, was sent

to Wallace’s attorney.

       At sentencing on June 7, 2004, the District Court found that Wallace was not

entitled to the two-level sentence reduction for acceptance of responsibility. According to

the District Court, “the continued use of drugs and criminal conduct that occurred after



                                             3
the entry of the plea negates any consideration of that factor.” (App. at 49). As a result,

the District Court imposed a sentence of six months imprisonment. This appeal followed.

                                              II.

       When a district court makes a factual determination concerning the applicability of

a sentencing reduction for acceptance of responsibility, we review that determination

under the clearly erroneous standard. United States v. Ceccarani, 98 F.3d 126, 129 (3d

Cir. 1996). We must afford great deference to the finding of the sentencing court because

of its “unique position to evaluate a defendant’s acceptance of responsibility. . . .” Id.

(citing U.S. S ENTENCING G UIDELINES M ANUAL § 3E1.1, cmt. 5. (2004) (“U.S.S.G.”)).

                                             III.

       Wallace contends that her cooperation with the authorities after her arrest entitles

her to a sentencing reduction for acceptance of responsibility. The Sentencing Guidelines

provide: “If the defendant demonstrates acceptance of responsibility for [her] offense,

decrease the offense level by 2 levels.” U.S.S.G. at § 3E1.1(a). One of the factors a

district court may weigh in deciding whether to grant this reduction is the defendant’s

truthful admission of the conduct comprising of the offense. Id. at § 3E1.1, cmt. 1(a). It

is undisputed that Wallace truthfully recounted her role in the purchase of the firearm,

and that factor weighs in her favor.

       There are other many other factors, however, including one specifically relevant

here. A district court may consider whether the defendant has voluntarily terminated or



                                              4
withdrawn from criminal conduct and associations. Id. at § 3E1.1, cmt. 1(b). In United

States v. Ceccarani, 98 F.3d at 130, we held that a district court may consider any

ongoing criminal conduct as part of its determination. We explained: “Continual criminal

activity, even differing in nature from the convicted offense, is inconsistent with an

acceptance of responsibility and an interest in rehabilitation.” Id. Relying on her

repeated positive drug tests and her admitted passing of bad checks, the District Court

found that Wallace had continued to engage in criminal activity and therefore did not

merit a reduction for acceptance of responsibility. These activities were appropriate for

consideration, even though they were unrelated to her conviction. See id. Accordingly,

the District Court’s finding was not clearly erroneous.1

       Wallace argues that the District Court erred by relying on the drug test reports.

She claims that the reports “were not provided to her” and that she therefore did not have

an opportunity to examine the evidence upon which the District Court relied. (Wallace

Br. at 8). As a result, Wallace contends, the District Court acted contrary to section

6A1.3 of the Sentencing Guidelines. That section provides that when any relevant

sentencing determination “is reasonably in dispute, the parties shall be given an adequate


1          Even if we assume, as Wallace alleges, that her positive drug tests were the result
of second-hand inhalation and not her own use, our conclusion would not be different. The
fact that she failed not one, but eight drug tests implies that at the very least she has been
associating with individuals illegally smoking marijuana. As the Guidelines point out, a
defendant’s criminal associations, in addition to her own criminal conduct, are factors in the
acceptance of responsibility analysis. U.S.S.G. at § 3E1.1, cmt. 1(b). Moreover, Wallace
admitted to engaging in criminal activity: passing bad checks—albeit, she claims, to
purchase necessities for her children.

                                              5
opportunity to present information to the court regarding that factor.” Id. at § 6A1.3(a).

Assuming, arguendo, that any dispute over the legitimacy of Wallace’s eight positive

drug tests was reasonable—a conclusion we are disinclined to reach—her argument is

nevertheless without merit.

       While it may be true that Wallace was not “provided” with the actual drug test

reports, it is also true that she did not request them. When she received the revised PSR,

dated April 28, 2004, explaining that the levels of marijuana found in her body were

inconsistent with second-hand smoke inhalation, Wallace was put on notice that drug test

reports might affect the reduction for acceptance of responsibility. Had she wished to

challenge the accuracy of those reports, she had the opportunity to request them from the

Probation Office at any time prior to sentencing on June 7, 2004. She did not do so.

Wallace’s failure to request the reports does not equate to an inadequate opportunity to

dispute them in front of the District Court. Thus, we find that the District Court complied

with the requirements of section 6A1.3(a) and did not err by relying on the drug test

reports. For that reason, and because Wallace has admitted to passing bad checks, the

District Court’s finding was not clearly erroneous.

                                            IV.




                                              6
       The District Court’s determination that Wallace did not merit a two-level reduction

for acceptance of responsibility due to her ongoing criminal activity is not clearly

erroneous. We affirm her sentence.2




2        This Court explicitly afforded Wallace the opportunity to urge that the Supreme
Court’s recent opinion in United States v. Booker, 542 U.S. ___, 125 S. Ct. 738 (2005),
affected her sentence, but she has not so urged.

                                             7